Citation Nr: 1135535	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-25 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a temporomandibular joint condition (TMJ), also claimed as myofascial pain disorder.  

4.  Entitlement to service connection for lupus.  

5.  Entitlement to service connection for bilateral carpal tunnel syndrome.  

6.  Entitlement to service connection for a kidney and bladder condition.  

7.  Entitlement to service connection for endometriosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision (issued in October 2006) from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

As discussed below, the issues of entitlement to service connection for lupus, endometriosis, bilateral carpal tunnel syndrome, a temporomandibular joint condition, and a bladder and kidney condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran does not have multiple sclerosis.  

2.  The most competent, credible, and probative evidence of record is in approximate balance as to whether the Veteran's tinnitus is related to her military service.  


CONCLUSIONS OF LAW

1.  Multiple sclerosis was not incurred in or aggravated by service; nor may multiple sclerosis be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  Resolving reasonable doubt in favor of the Veteran, the Board concludes that tinnitus is attributable to her active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Multiple Sclerosis

The Veteran is seeking service connection for multiple sclerosis.  

At the March 2011 Travel Board hearing, the Veteran testified that she experienced left side paralysis during service and that, after an electrocardiography (EKG) was conducted, she was told that they suspected she had multiple sclerosis or muscular dystrophy.  

The service treatment records (STRs) do not contain any complaints, treatment, or findings related to multiple sclerosis, left sided weakness, or any other symptoms reasonably attributable to multiple sclerosis.  In fact, the STRs are completely negative for any evidence that an EKG was conducted during the Veteran's military service, which resulted in a diagnosis of suspected multiple sclerosis or muscular dystrophy.  

The lack of contemporaneous medical evidence showing an EKG or a diagnosis of suspected multiple sclerosis does not render the Veteran's report of such completely incredible, as she is competent to report the events that occurred in service.  However, given the extensive record of treatment shown in the STRs and the lack of evidence corroborating her assertions, the Board finds that the credibility and probative value of her statements in this regard are lessened.  

Even if the Board assumed that the Veteran was, indeed, told she had suspected multiple sclerosis in service, there is no lay or medical evidence of record that shows she has a current diagnosis of multiple sclerosis.  The Veteran explicitly testified that she does not have a confirmed diagnosis of multiple sclerosis and there is no medical evidence of record showing a confirmed, or even suspected, diagnosis of multiple sclerosis.  The evidentiary record contains VA outpatient treatment records dated from 1992 to 2011 and there is no clinical evidence suggesting multiple sclerosis or medical diagnosis/findings of such.  Moreover, the physician who conducted the June 2006 VA examination specifically stated that there was no evidence of multiple sclerosis present.  

Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, the Veteran's claim of service connection for multiple sclerosis must be denied, as the evidence fails to establish she currently has the claimed disability or has ever manifested the disability at any time during the pendency of this claim and appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (so long as the veteran had a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability was satisfied).  In making this determination, the Board finds that service connection for multiple sclerosis is not available in this case, because, as noted, there is no lay or medical evidence showing that the Veteran manifested multiple sclerosis at any time during the appeal period, to include during her first seven post-service years.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

Therefore, based on the foregoing, the Board finds that the Veteran's claim of service connection for multiple sclerosis must be denied and there is no reasonable doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Tinnitus

The Veteran has asserted that service connection is warranted because she currently suffers from tinnitus that is related to her military noise exposure.  She testified that she experienced noise exposure during her duties as an aircraft maintenance crew chief and air traffic controller and that, during her last three years of service, she also worked as a tank operator and mechanic.  

The Veteran also testified that she began experiencing pressure and pounding noise in her ear in 1990 and that she has been experiencing constant, intermittent ringing in her ears since that time.  

The Veteran's DD Form 214, Certification of Release or Discharge from Active Duty, reflects that her military occupational specialty for 16 years was a strategic aircraft maintenance technician.  Therefore, given the nature of the Veteran's military occupational specialties, her military noise exposure is presumed.  Accordingly, the critical question is whether her current tinnitus is related to military service.  

The Veteran's STRs reflect that the Veteran complained of ringing in her ears in April 1991.  There are no additional or subsequent complaints, treatment, or findings related to tinnitus.  

The post-service evidence does not show any complaints, treatment, or findings related to tinnitus until the April 2006 VA examination.  Nevertheless, the Board finds the Veteran's report of experiencing constant tinnitus since service is competent and credible, as she is able to report her symptoms and she has provided a consistent report of continued symptoms since service.  

Indeed, at VA examinations dated in April 2006 and May 2007, the Veteran reported a long history of bilateral tinnitus that occurs one to two times a week.  Despite the Veteran's report of constant tinnitus since service, the VA examiner (who conducted both the April 2006 and May 2007 VA examinations) stated that he was unable to support a nexus between her current tinnitus and military noise exposure because she has normal/perfect audiometric thresholds in all frequencies.  In April 2006, the VA examiner stated that he was unable to support a nexus unless there was more than one documented occasion of tinnitus in the service treatment records, while, in May 2007, he stated that he was unable to support a nexus because there was insufficient evidence showing that chronic tinnitus was incurred during active duty.  

Both the April 2006 and May 2007 VA examinations are considered competent and credible medical evidence.  However, the probative value of the examiners opinion is lessened because it does not appear that he considered the Veteran's competent and credible report of continued tinnitus symptoms since service.  See e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Therefore, after reviewing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is in approximate balance as to whether she has tinnitus that is related to her military service.  For the Veteran to be successful in her claim, she needs to show only that it is at least as likely as not that her current disability is related to service.  See 38 U.S.C.A. § 5107(b).  The Board finds that standard has been met in this case.  

In this context, the Board notes that the Veteran is competent to report that she suffered from tinnitus during service, and that she has had continuous symptoms of tinnitus since service.  See Charles v. Principi, 16 Vet. App. 374-75 (2002).  The Veteran's report of experiencing tinnitus during service is corroborated by the April 1991 service treatment record and, while there is no evidence showing an additional complaint of tinnitus during service, the Board finds probative that the Veteran was exposed to noise during service, she reported having ringing in her ears during military service, and she has provided competent and credible evidence of persistent ringing in her ears since service.  

In summary, having weighed the evidence both in support of and against the claim, the Board concludes that the preponderance of evidence is not against finding in favor of the Veteran.  In making this determination, the Board is not attempting to make an independent medical determination; rather, we are weighing the evidence of record and making a determination as to the probative value of such evidence, as is our responsibility.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Therefore, without finding error in the previous action taken by the RO, the Board will exercise its discretion to find that the evidence is in relative equipoise, and will conclude that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2005 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate her claim and of the Veteran's and VA's respective duties for obtaining evidence.  The record reflects that the Veteran has not been informed of how disability ratings and effective dates are assigned.  However, because the Veteran's service connection claim as to multiple sclerosis was denied, the Board finds no prejudice to the Veteran in proceeding with the present decision, as such issues are moot.  As to the claim for service connection for tinnitus, the Veteran may always appeal any subsequent effective date or disability rating determinations, if she so desires.  Thus, there is no harm to the Veteran to proceed at this time.   

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims on appeal.  The RO has obtained the Veteran's service treatment records and all post-service treatment records identified by the Veteran and the evidentiary record.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to her claim has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal as to these two issues.  The Veteran was also afforded VA examinations in April 2006, June 2006, and February 2007 and given an opportunity to set forth her contentions at the hearing before the undersigned in March 2011.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of these claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  



ORDER

Entitlement to service connection for multiple sclerosis is denied.  

Entitlement to service connection for tinnitus is granted.  


REMAND

Unfortunately, with respect to several issues on appeal, the record as it stands is currently inadequate for the purpose of rendering a fully informed decision.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The evidentiary record reflects that the Veteran was denied entitlement to disability benefits by the Social Security Administration (SSA) in January 1997.  The decision reflects that the Veteran alleged an inability to work due to several disabilities, including status post hysterectomy, urinary difficulty, lupus, and fibromyalgia; however, the evidentiary record does not contain the actual medical records and reports used by SSA in making its decision.  In this regard, the Veteran has testified that she is currently appealing the determination made by SSA and, thus, additional evidence may have been created since the denial of her claim.  As a result, the Board cannot determine that no reasonable possibility exists that the records and reports used by SSA are relevant to the Veteran's claims involving lupus, endometriosis, and a kidney and bladder condition.  In this regard, the Board is also unable to determine if the Veteran's lay assertions of fibromyalgia represent or resulted in a diagnosis of carpal tunnel syndrome and, thus, a determination cannot be made as to whether the SSA records may be relevant to the claim involving bilateral carpal tunnel syndrome.  

Accordingly, a remand is needed in order for VA to attempt to obtain the Veteran's SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

In addition to the foregoing, the Board finds that additional evidentiary development is needed with respect to the Veteran's claims involving lupus, endometriosis, and temporomandibular joint condition (TMJ), also claimed as myofascial pain disorder.  

With respect to the Veteran's lupus, the Veteran has provided information which reflects that one of the main causes of serositis is lupus erythematosus.  In this regard, the STRs reflect that the Veteran was found to have acute fibrinous serositis in May 1988, and the Veteran has asserted that she has suffered from lupus, or symptoms thereof, since service.  The evidentiary record does not contain any medical evidence or opinion that addresses the likelihood that the Veteran's current lupus is related to the finding of serositis during service and, thus, a remand is needed to obtain a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Likewise, the Veteran has asserted that her claim involving a TMJ condition is actually a claim of, or at least related to, her myofascial pain disorder.  In this regard, the STRs reflect that the Veteran was diagnosed with myofascial pain during service in 1991.  In April 2011, the Veteran's treating physician, Dr. D.C., stated that he treated the Veteran for a myriad of conditions and symptoms, including headaches, limited mouth opening, pain behind the eye, facial pain, and jaw clicking, which he diagnosed as myofascial pain disorder, cervicalia, and tendinitis.  Dr. D.C. stated that his evaluation of the Veteran revealed multiple trigger points in the head, face, jaw, and neck muscles, which are the result of latent effects of trauma.  He also noted the Veteran's report of incurring an assault to her head, face, and neck in 1978, and her report of continuing symptoms since service.  

The Veteran was afforded a VA dental/oral examination in May 2006 where the examiner found no dental condition as a result of service.  However, given the evidence submitted by Dr. D.C. and the STRs showing a diagnosis of myofascial pain, the Board finds that an additional medical opinion is needed with respect to whether the Veteran currently suffers from a TMJ condition or myofascial pain disorder that is related to her military service.  

Accordingly, the case is REMANDED for the following action:

1. Request from the SSA all records related to the Veteran's claim for disability benefits, including all medical records and copies of all decisions or adjudications.  All negative responses should be fully documented in the claims file.  

2. Request that the physician who conducted the September 2007 VA examination (or, if this examiner is no longer available, another appropriate examiner) review the claims file and provide an addendum to the previous report that addresses the following: 

a. Provide a rationale or explanation as to why he does not think the Veteran has lupus erythematosus, particularly considering the other medical evidence that shows a diagnosis of such.  See April 2011 post-service treatment record.  If another examination is deemed necessary, one should be so scheduled.

b. In an event, provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) that the Veteran's current lupus is related to her military service; the examiner should particularly address the significance of the notation of serositis noted in September 1991.  

c. In answering the foregoing, the examiner should consider the information included in the record which reflects that lupus is related to serositis.  Any other residual disability associated with lupus, such as carpal tunnel syndrome or kidney/bladder disability should also be noted.  

d. A rationale must be provided for each opinion offered.  

3. Request that the physician who conducted the May 2006 VA examination (or, if this examiner is no longer available, another appropriate examiner) review the claims file and provide an addendum to the previous report that addresses the following: 

a. Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran has a current temporomandibular joint condition and/or myofascial pain disorder that is related to her military service; the examiner should particularly address the significance of the notation of myofascial pain in 1991.  

b. In answering the foregoing, the examiner should consider the statement submitted by Dr. D.C. in April 2011.  

c. A rationale must be provided for each opinion offered.  

4. Thereafter, the issues on appeal should be readjudicated.  Any other development deemed necessary should be undertaken.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


